ALTENBERND, Judge.
Earl E. Floran appeals an order denying his motion to correct an illegal sentence that was filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s ruling concerning Mr. Flo-ran’s argument that the trial court did not use the appropriate scoresheet. We reverse the trial court’s refusal to consider Mr. Floran’s challenge to his sexual predator designation. In light of our recent decision in King v. State, 911 So.2d 229 (Fla. 2d DCA 2005), the trial court must consider challenges to sexual predator status under rule 3.800(a).
Affirmed in part, reversed in part, and remanded.
CANADY and LaROSE, JJ., Concur.